Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because of the the new ground of rejection in view of Osotio and Maisonnier for claims 1, 2, 4-6 and 8-9; and Osotio, Maisonnier and Alders for claims 3 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Osotio (US PG Pub 20180061393) in view of Maisonnier (US PG Pub 20170125008).

As per claims 1, 5 and 9, Osotio discloses a speech broadcast method, device and non-volatile computer readable storage medium, comprising: 	obtaining a current conversation speech from a user (Osotio; Fig. 4, item 402; p. 0057 - a 
Osotio, however, fails to disclose wherein the tone identification model is trained through sample conversation speeches and sample wake-up speeches.
Maisonnier does teach wherein the tone identification model is trained through sample conversation speeches and sample wake-up speeches (Maisonnier; p. 0078 - By using machine learning techniques, high-level and non-intrusive features may still be acquired by the robot. For example, with machine learning techniques, recurrent patterns can be extracted (type of vocabulary, preferred expressions, etc). Likewise, limited extractions from theater movies can occur from the analysis of subtitles (in the example of Master Yoda, dialog contents can be determined from such an analysis). Regarding aspects of tone and frequency, supervised 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method and device of Osotio to include wherein the tone identification model is trained through sample conversation speeches and sample wake-up speeches, as taught by Maisonnier, because a conversational mode of interaction allows for a more "intimate" "relationship" with the user, at least more a more "natural" interaction. This better user experience is likely to lead to an increased "understanding" of the human user by the machine (Maisonnier; p. 0022).

As per claims 2 and 6, Osotio in view of Maisonnier discloses the speech broadcast method and device according to claim 1, wherein before identifying a tone type of the current conversation speech with a tone identification model, the method further comprises: extracting a conversation speech feature from sample conversation speeches, wherein the conversation speech feature comprises at least one of a speech rate, a speech tone and a speech volume; and training the tone identification model according to the conversation speech feature (Osotio; p. 0053 -  Once the AI voice evolution system 108 has determined a user context, a user emotion and/or the user historical information, the AI voice evolution system 108 compares the user context, the user emotion and/or the user historical information to an 
	 
As per claims 4 and 8, Osotio in view of Maisonnier discloses the speech broadcast method according to claim 1, wherein selecting a broadcast tone according to the tone type of the current conversation speech, comprises: in a case that the identified tone type is a gentle tone, selecting the gentle tone as the broadcast tone; in a case that the identified tone type is a lively tone, selecting the lively tone as the broadcast tone; or in a case that the identified tone type is a low tone, selecting the low tone as the broadcast tone (Osotio; p. 0048 – emotionally aware AI voice that adapts to the emotion of the user).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Osotio in view of Maisonnier and further in view of Alders (US PG Pub 20180341643).

As per claims 3 and 7, Osotio in view of Maisonnier discloses the speech broadcast method according to claim 1, upon which claims 3 and 7 depend..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record not relied upon includes:
Gruber (US PG Pub 20140195252) discloses a user interface for a system such as a virtual assistant is automatically adapted for hands-free use.	Gong (US PG Pub 20030167167) discloses an intelligent personal assistant that produces adaptive responses based on extracted context information.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658